Case 19-80064-TLS              Doc 240        Filed 01/30/19 Entered 01/30/19 17:16:54                        Desc Main
                                             Document      Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

                                                                                )
    In re:                                                                      ) Chapter 11
                                                                                )
    SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                             ) Case No. 19-80064 (TLS)
                                                                                )
                                        Debtors.                                ) (Jointly Administered)
                                                                                )

                 DEBTORS’ MOTION FOR APPROVAL TO EXTEND
            THE TIME WITHIN WHICH THE DEBTORS MUST ASSUME OR
         REJECT UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY

             Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) 2 respectfully state

as follows in support of this motion (this “Motion”):

                                                   Relief Requested

             1.     The Debtors seek approval to extend by 90 days (i.e., through Wednesday, August

14, 2019) the time period within which the Debtors must assume or reject the Debtors’ unexpired

leases of nonresidential real property (collectively, the “Unexpired Leases”).

             2.     Additionally, the Debtors respectfully request leave to submit a proposed order for

the Court’s consideration, as to grant the relief requested herein.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
      Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
      R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
      Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
      LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
      (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

2     A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Russell L. Steinhorst, Chief Executive Officer
      of Specialty Retail Shops Holding Corp., in Support of Chapter 11 Petitions and First Day Motions [Docket No.
      4] (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions under chapter 11.



KE 59158337
Case 19-80064-TLS        Doc 240     Filed 01/30/19 Entered 01/30/19 17:16:54             Desc Main
                                    Document      Page 2 of 9


                                     Jurisdiction and Venue

        3.       The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        4.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        5.       The bases for the relief requested herein are section 365(d)(4) of the

Bankruptcy Code.

                                           Background

        6.       The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

        7.       On January 16, 2019 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for

procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)
                                                 2
KE 59158337
Case 19-80064-TLS         Doc 240     Filed 01/30/19 Entered 01/30/19 17:16:54              Desc Main
                                     Document      Page 3 of 9


[Docket No. 25]. No party has requested the appointment of a trustee or examiner in these chapter

11 cases. On January 18, 2019, the United States Trustee for the District of Nebraska (the “U.S.

Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102 of the

Bankruptcy Code (the “Committee”) [Docket No. 95].

              The Debtors’ Chapter 11 Cases and Assessment of the Unexpired Leases

I.      The Unexpired Leases.

        8.        The Unexpired Leases consist of, among other agreements, the Debtors’ retail store

lease and warehouse agreements in various states and office lease agreements for their corporate

headquarters in Green Bay, Wisconsin. The Debtors’ initial 120-day period to assume or reject

the Unexpired Leases will expire on May 16, 2019, pursuant to section 365(d)(4)(A)(i) of the

Bankruptcy Code.

II.     The Necessity of the Requested Extension.

        9.        An extension of the period during which the Debtors may assume or reject the

Unexpired Leases is necessary and warranted under the facts and circumstances of these chapter 11

cases. More specifically, the Debtors have utilized the initial period of these cases to stabilize their

operations, obtain Court approval of important operational programs, conduct sales of their

pharmacy assets, and begin work on their schedules of assets and liabilities and statements of

financial affairs for all Debtors. The Debtors have also engaged in discussions with their key

constituents, including their lenders, the Committee, and the U.S. Trustee with respect to the

Debtors’ path forward in these chapter 11 cases. Additionally, pursuant to the milestones under

the Debtors’ postpetition financing facility, the Debtors must obtain entry of an order approving

the extension of the 365(d)(4)(A)(i) deadline within 45 days of the Petition Date.




                                                   3
KE 59158337
Case 19-80064-TLS       Doc 240     Filed 01/30/19 Entered 01/30/19 17:16:54              Desc Main
                                   Document      Page 4 of 9


III.    The Requested Extension.

        10.    Section 365(d)(4)(A)(i) of the Bankruptcy Code provides for the automatic

rejection of the Unexpired Leases on May 16, 2019 if the Debtors do not assume or reject such

leases sooner. 11 U.S.C. § 365(d)(4)(A)(i). In light of the many matters that the Debtors are

managing in these chapter 11 cases and the Debtors’ ongoing evaluation of store performance and

profitability, the Debtors require additional time to decide whether to assume or reject their

Unexpired Leases. Accordingly, the Debtors seek a 90-day extension of the period (i.e., through

Wednesday, August 14, 2019) to continue to evaluate the Unexpired Leases. The Debtors submit

that all parties will be best served by an extension, which will avoid needless distraction, ensure

the Debtors can continue to negotiate with certain landlords, and provide the appropriate

environment for the major stakeholders in these chapter 11 cases to work collaboratively regarding

the Unexpired Leases (and otherwise). Therefore, cause exists to extend the section 365(d)(4)

deadline (subject to any further consensual extensions negotiated with any applicable lease

counterparties).

                                         Basis for Relief

        11.    Section 365(d)(4) of the Bankruptcy Code provides, in relevant part, as follows:

               (A)    Subject to subparagraph (B), an unexpired lease of
                      nonresidential real property under which the debtor is the
                      lessee shall be deemed rejected, and the trustee shall
                      immediately surrender that nonresidential real property to
                      the lessor, if the trustee does not assume or reject the
                      unexpired lease by the earlier of —

                      (i)     the date that is 120 days after the date of the order for
                              relief; or

                      (ii)    the date of the entry of an order confirming a plan.

               (B)    (i)     The court may extend the period determined under
                      subparagraph (A), prior to the expiration of the 120-day period,
                      for 90 days on the motion of the [debtor] or lessor for cause.

                                                 4
KE 59158337
Case 19-80064-TLS       Doc 240      Filed 01/30/19 Entered 01/30/19 17:16:54            Desc Main
                                    Document      Page 5 of 9


        12.    As noted above, section 365(d)(4)(B)(i) of the Bankruptcy Code authorizes a court

to grant an extension of time to assume or reject unexpired leases of nonresidential real property

for “cause.” See 11 U.S.C. § 365(d)(4)(B)(i). Courts consider various factors in determining

whether such “cause” exists, including, but not limited to:

               a.      whether the lease is the debtor’s primary asset;

               b.      whether the debtor has had sufficient time to intelligently appraise its
                       financial situation and potential value of its assets in terms of the
                       formulation of a plan of reorganization;

               c.      whether the lessor continues to receive rent for the use of the property;

               d.      whether the debtor’s continued occupation could damage the lessor beyond
                       the compensation available under the Bankruptcy Code;

               e.      whether the case is exceptionally complex and involves a large number of
                       leases;

               f.      whether the debtor has failed or is unable to formulate a plan when it has
                       had sufficient time to do so; and

               g.      any other factors bearing on whether the debtor has had a reasonable amount
                       of time in which to decide whether to assume or reject the lease.

See, e.g., In re Twin Cities Stores, Inc., 421 B.R. 522, 523 (Bankr. D. Minn. 2009); In re Am.

Healthcare Mgmt., Inc., 900 F.2d 827, 833 (5th Cir. 1990) (recognizing that a court may extend

the deadline under section 365(d)(4) if “there is ‘cause’ for granting the extension”); see also S.

St. Seaport L.P. v. Burger Boys, Inc. (In re Burger Boys, Inc.), 94 F.3d 755, 760–61 (2d Cir. 1996)

(listing factors that demonstrate cause for an extension).

        13.    The foregoing factors weigh heavily in favor of granting the requested extension,

and cause exists to extend the time within which the Debtors may assume or reject the Unexpired

Leases. First, the Debtors reasonably require additional time to assess the assumption or rejection

of their Unexpired Leases. The Debtors are in the midst of a comprehensive process, aided by

their advisors, to assess the potential value of the Unexpired Leases. To allow the Debtors

                                                 5
KE 59158337
Case 19-80064-TLS          Doc 240       Filed 01/30/19 Entered 01/30/19 17:16:54                    Desc Main
                                        Document      Page 6 of 9


sufficient time to evaluate the assumption or rejection of the Unexpired Leases in the context of

their restructuring efforts as a whole, the Debtors believe the 90-day extension requested herein is

appropriate.

        14.      Second, although the Debtors have already spent a significant amount of time

appraising their financial situation and the potential value of the Unexpired Leases to their

restructuring, an appraisal of and negotiations regarding the Debtors’ financial situation and

potential value of the Unexpired Leases will require more time. Compelling the Debtors to

determine which Unexpired Leases to prematurely assume or reject could otherwise have a

substantial negative impact on the Debtors’ ability to maximize value. Accordingly, to allow the

Debtors to evaluate their financial situation and determine whether assumption or rejection of the

Unexpired Leases is in the best interest of the Debtors’ estates, the Debtors submit that it is

appropriate for the Court to extend the section 365(d)(4) deadline as set forth herein.

        15.      Third, if the Debtors precipitously assume or reject the Unexpired Leases or are

deemed to reject the Unexpired Leases by virtue of the operation of section 365(d)(4) of the

Bankruptcy Code, they may forego significant value in such Unexpired Leases or incur

unnecessary rejection damages or administrative claims, as the case may be. Because of the value

that may be gained or lost, the Debtors respectfully request that they be given an extension of time

to more fully analyze the value of such leases to their estates.

        16.      Fourth, these chapter 11 cases are complex. Beyond the complexities of operating

their business enterprise, conducting certain store closings, and finalizing their pharmacy asset

sales, 3 the Debtors continue to face the challenges that contributed to the commencement of these



3   See Order (I) Authorizing the Transactions of Certain Pharmacy Assets Free and Clear of All Interests and (II)
    Granting Related Relief [Docket No. 208].


                                                        6
KE 59158337
Case 19-80064-TLS       Doc 240        Filed 01/30/19 Entered 01/30/19 17:16:54           Desc Main
                                      Document      Page 7 of 9


chapter 11 cases. Considering the multitude of tasks the Debtors have been and will be required

to complete to address and evaluate all potential alternatives, extending the section 365(d)(4)

deadline by 90 days is appropriate.

        17.    In addition, the lessors under the Unexpired Leases will not be prejudiced by the

extension of time requested by the Debtors because: (a) the Debtors have performed and intend

to continue to perform in a timely manner their undisputed postpetition obligations for so long as

the Debtors maintain the Unexpired Leases; (b) the Debtors’ continued occupation of the leased

premises is not at all likely to damage the facilities or harm the lessors; and (c) any lessor may at

its discretion request that the Court fix an earlier date by which the Debtors must assume or reject

its lease in accordance with section 365(d)(4) of the Bankruptcy Code, to the extent required by

the circumstances. Thus, the relief requested herein will not harm lessors but will merely preserve

the status quo while the Debtors analyze the Unexpired Leases and decide whether to assume or

reject them. See, e.g., In re Am. Healthcare Mgt., Inc., 900 F.2d at 832 (“[A]n order extending the

time for a debtor to assume or reject a lease merely preserves the status quo.”).

        18.    Accordingly, the proposed extension of the section 365(d)(4) deadline through and

including the additional 90 days provided by section 365(d)(4) of the Bankruptcy Code is

necessary, appropriate, and in the best interests of the Debtors’ estates and should be granted.

Furthermore, courts have routinely granted similar relief in other chapter 11 cases in this district

and others. See, e.g., In re Gordmans Stores, Inc., No. 17-80304 (TLS) (Bankr. D. Neb. Mar. 14,

2017) (extending the deadline by which the debtors must assume or reject unexpired leases of

nonresidential real property by 90 days); In re Noranda Aluminum, Inc., No. 16-10083-399 (BSS)

(Bank. E.D. Mo. July 18, 2016) (same); In re Gander Mountain Co., No. 17-30673 (MER) (Bankr.

Minn. Apr. 6, 2017) (same); In re Arch Coal, Inc., No. 16-40120-705 (CER) (Bankr. E.D. Mo.


                                                 7
KE 59158337
Case 19-80064-TLS           Doc 240       Filed 01/30/19 Entered 01/30/19 17:16:54                       Desc Main
                                         Document      Page 8 of 9


July 5, 2016) (same); and In re HHGregg, Inc., No. 17-01302-11 (RLM) (Bankr. S.D. Ind. Mar.

17, 2017) (same). 4

                                                      Notice

        19.      The Debtors will provide notice of this Motion to the following parties or their

respective counsel, if known: (a) the Office of the United States Trustee for the District of

Nebraska; (b) counsel to the Committee; (c) the agents under the Debtors’ prepetition asset-based

facility; (d) the agents under the proposed DIP Facility; (e) the agents under the Debtors’

prepetition term loan facility; (f) the Internal Revenue Service; (g) the United States Securities and

Exchange Commission; (h) the office of the attorneys general for the states in which the Debtors

operate; (i) the United States Attorney’s Office for the District of Nebraska; (j) the lessors under

the Unexpired Leases; and (k) any party that has requested notice pursuant to Bankruptcy Rule

2002. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given. A copy of this Motion is also available on the website of the Debtors’ notice

and claims agent at https://cases.primeclerk.com/shopko/.

                                               No Prior Request

        20.      No prior request for the relief sought in this motion has been made to this or any

other court.


                               [Remainder of page intentionally left blank]




4   Because of the voluminous nature of the orders cited herein, they are not attached to this Motion. Copies of these
    orders are available upon request of the Debtors’ counsel.


                                                         8
KE 59158337
Case 19-80064-TLS         Doc 240    Filed 01/30/19 Entered 01/30/19 17:16:54           Desc Main
                                    Document      Page 9 of 9


        WHEREFORE, the Debtors respectfully request: (1) that the Court enter an order granting

the relief requested herein; and (2) leave to submit a proposed order for the Court’s consideration

granting such relief.

Dated: January 30, 2019          /s/ Michael T. Eversden
 Omaha, Nebraska                 James J. Niemeier (NE Bar No. 18838)
                                 Michael T. Eversden (NE Bar No. 21941)
                                 Lauren R. Goodman (NE Bar No. 24645)
                                 MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                 First National Tower, Suite 3700
                                 1601 Dodge Street
                                 Omaha, Nebraska 68102
                                 Telephone:      (402) 341-3070
                                 Facsimile:      (402) 341-0216
                                 Email:          jniemeier@mcgrathnorth.com
                                                 meversden@mcgrathnorth.com
                                                 lgoodman@mcgrathnorth.com
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                 Travis M. Bayer (pro hac vice pending)
                                 Jamie Netznik (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:       (312) 862-2000
                                 Facsimile:       (312) 862-2200
                                 Email:           james.sprayregen@kirkland.com
                                                  patrick.nash@kirkland.com
                                                  travis.bayer@kirkland.com
                                                  jamie.netznik@kirkland.com
                                 - and -
                                 Steven Serajeddini (pro hac vice pending)
                                 Daniel Rudewicz (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 Email:         steven.serajeddini@kirkland.com
                                                daniel.rudewicz@kirkland.com

                                 Proposed Co-Counsel to the Debtors




KE 59158337
